DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu et al. (US Pub No. 20180246525 A1) in view of Gray et al. (US Pub No. 20100158191). 

Regarding Claim 1,

moving object is configured to: determine a face direction based on whether or 
not a face image of the human exists; and control the movement apparatus so 
that the moving object moves in accordance with path information.  The control 
apparatus is configured to: detect a position of the human and the moving object in the area; calculate, based on the position of the human and the moving object, and the face direction, the path information for allowing the moving object to arrive at any one of a position within a predetermined range from the human and in a field of view of the human and a position within the predetermined range from the human and outside the field of view of the human; and transmit the path information to the moving object)
 

a plurality of chamber scanners oriented to scan different heights corresponding to different respective portions of a user to identify whether the user is carrying an item that is to be divested;  (Hiramatsu, [0028-0029], [0035], Figure 1, Figure 2, discloses moving object R is arranged in an area 100, which is an area to be monitored.  The area 100 is, for example, a place in which humans are present, such as an event hall, an exhibition space, a transport facility, a factory, an art gallery, a museum, an open space such as a square or a plaza, and a residence.  The moving object R includes one or more first cameras.  A first camera C1 photographs an area from the moving object R. The first camera C1 may be fixed, or may be rotatable (i.e., rotatable about a vertical axis) supported in a horizontal direction with respect to the moving object R. The moving object R may be configured to be capable of conversing with a human by 
the direction that the face of the human H is facing (hereinafter referred to 
as "face direction") based on an image from the first camera C1, and transmits 
information on the face direction to the control apparatus.  The control apparatus detects path information ra based on the position of the moving object R, the position of the human H, and the face direction; FIG. 2 is an explanatory diagram for illustrating an arrangement relationship between a control apparatus, a moving object, and a human.  A control system 200 includes the moving object R, which moves in the area 100, 
and a control apparatus 201 for controlling the moving object R. The control apparatus 201 includes a second camera C2.  The second camera C2 photographs the area 100 from, for example, a ceiling 210.  As long as the installation position of the second camera C2 has an overhead view of the area 100, the second camera C2 may be installed at a position other than the ceiling 210.  It is not required for all of the area 100 to be covered by one second camera C2, and a plurality of second cameras C2 may each photograph an assigned region of the area 100.  The control apparatus 201 is coupled to a communication device 202.  The communication device 202 is, for example, arranged at the ceiling 210, and is capable of communication to/from the moving object R. It is not required for all of the area 100 to be covered by one communication device 202, and the area 100 may be covered by a plurality of overhead cameras C1 and C2 mounted at different heights tpo capure view of room and person are disclosed) and 

Hiramatsu does not explicitly disclose a user to identify whether the user is carrying an item that is to be divested;  a divestment scanner configured to obtain a detailed item characterization of the item divested from the user.  

Gray discloses a user to identify whether the user is carrying an item that is to be divested;  a divestment scanner configured to obtain a detailed item characterization of the item divested from the user.  (Hiramatsu, [0004], [0009-0012], discloses various devices are used to perform such searches. Regardless of the place of use, these detection systems are employed to detect the presence of contraband on the body or luggage of individuals entering the secure area. Contraband is not limited to weapons and arms, but rather it includes explosives (fireworks, ammunition, sparklers, matches, gunpowder, signal flares); weapons (guns, swords, pepper sprays, martial arts weapons, knives); pressurized containers (hair sprays, insect repellant, oxygen/propane tanks); poisons (insecticides, pesticides, arsenic, cyanide); household items (flammable liquids, solvents, bleach); and corrosives (acids, lye, mercury); Such conventional security systems rely on data individually recorded by each security device to evaluate the performance of the specific device. For example, a metal detector with an embedded counter records and stores the number of people that passed through the metal detector in a given period of time. Similarly, a baggage screening X-ray machine records the number of bags passed through the system and the number of bags that metal detectros at doors or entry and exit chambers detect persons carrying such items such as liquids to classify them as objectionable or not for airport security reasons)

Hiramatsu discloses the claimed invention except for the divestment of items directed to plurality of chambers. Gray teaches that it is known to divest the items from individuals at security checks at various entry points. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hiramatsu that is directed to track motion of individuals within space for security applications by 


Regarding Claim 2, 
		The combination of Hiramatsu and Gray further discloses wherein the plurality of chamber scanners are oriented at a plurality of respective angles to collectively image the user when grasping both divestment handles of a divestment door of the divestment scanner.  (Gray, [0122], discloses the process of CT scanning involves a complete 
circumferential)(360.degree.  rotation by the illuminating source and detectors about the object under inspection.  In order to allow irradiation and imaging from all angles, the carry-on baggage cart is designed to be completely X-ray transmissive.  Preferably, the entire cart, including legs, wheels, and handle is manufactured using a suitable X-ray transmissive material or combination thereof.  Such X-ray transmissive materials include, but are not limited to, carbon fiber or transparent synthetic resin, or any other sturdy plastic; mulitple cameras at various orientations and angles are mounted to capture handles of doors of user). Additionally, the rational and motivation to combine the references Hiramatsu and Gray as applied in claim 1 apply to this claim. 

Regarding Claim 3, 
		The combination of Hiramatsu and Gray further discloses handle sensors to detect when the user is grasping both divestment handles.  (Gray, [0122], discloses the process of CT scanning involves a complete circumferential)(360.degree.  rotation by multiple cameras at various orientations and angles are mounted to capture handles of doors of user). Additionally, the rational and motivation to combine the references Hiramatsu and Gray as applied in claim 1 apply to this claim. 

Regarding Claim 4, 
The combination of Hiramatsu and Gray further discloses further comprising a divestment handle interlock to prevent the divestment door from opening until the user interacts with both divestment handles of the divestment door.  (Gray, [0122], discloses the process of CT scanning involves a complete circumferential)(360.degree.  rotation by the illuminating source and detectors about the object under inspection.  In order to allow irradiation and imaging from all angles, the carry-on baggage cart is designed to be completely X-ray transmissive.  Preferably, the entire cart, including legs, wheels, and handle is manufactured using a suitable X-ray transmissive material or combination thereof.  Such X-ray transmissive materials include, but are not limited to, carbon fiber or transparent synthetic resin, or any other sturdy plastic; multiple cameras at various orientations and angles are mounted to capture handles of doors of user). Additionally, 

Regarding Claim 5, 
		The combination of Hiramatsu and Gray further discloses wherein the screening system is configured to aggregate outputs from the plurality of chamber scanners to image the user collectively.  (Gray, [0073], discloses each screening device has an associated memory and processing power that is used to evaluate the threat level associated with an entity, being scanned or detected, and to determine the value of assessment data to be transferred preferably to central server and/or other devices.  Thus, central server 101 optionally aggregates data received from the plurality of screening devices 102 and 103, and uses a set of pre-defined processes to determine the overall threat level associated with the scanned entity.  Once determined, an alarm, status signal, or other threat indicator information is communicated to an indicator system (not shown).  One of ordinary skill in the art would appreciate that central server 101 could optionally be physically combined with one of the screening devices and need not be independent or separate from any or all of the devices; outputs from various screening and scanning devices is aggregated to estimate threat level). Additionally, the rational and motivation to combine the references Hiramatsu and Gray as applied in claim 1 apply to this claim.

Regarding Claim 6, 

control vestibule, comprising; a vestibule frame configured to form said access 
control vestibule mounted in said vestibule frame; an entrance door and an exit 
door; an entrance door frame and an exit door frame; a panel mounted in said 
vestibule frame and forming a side wall section of said vestibule; said entrance door and said exit door being formed by a panel mounted in each of said door frames; locks associated with said entrance door and said exit door; a metal detector located to detect a metal object being disposed between said entrance and exit doors; control means to prevent both doors from being unlocked at the same time, and to prevent said exit door from being unlocked when said metal detector detects a metal object; said entrance door and said exit door both being manually operated; and said entrance door and said exit door each being formed by a single swinging door, and swingable towards the 
outside of said vestibule; a trace portal may screen passengers. Detection of certain trace materials, including, for example, explosives, contraband traces, or traces of materials that are not contraband but may be associated with contraband or other prohibited activities, such as gun oil, may be used to enhance the security level of the other systems; the screening system of the present invention comprises a plurality of screening devices, including, but not limited to, metal detectors, carry-on baggage cart systems as described below, X-ray imaging systems, baggage trace detectors, trace trace detectors including explosive detections are incorporated into screening systems such as x-ray imaging system metal detectors at the doors). Additionally, the rational and motivation to combine the references Hiramatsu and Gray as applied in claim 1 apply to this claim.

Regarding Claim 7, 
		The combination of Hiramatsu and Gray further discloses wherein the divestment scanner further comprises a divestment door configured to swing open, and a divestment tray system operatively coupled to the divestment door and configured to extend when the divestment door is opened.  (Gray, [0007], [0034], discloses a) providing a chamber having one or more first doors and one or more second doors; b) opening said first doors to allow a person entry to the chamber from an infeed area; c) sensing for contraband as the person enters the chamber; d) if no contraband was sensed during entry to the chamber, closing the first door and opening said second door to allow the person access to the protected area, but if contraband was sensed maintaining said second door closed and allowing the first doors to open to provide screening cart is configured  to divestment doors systems as passengers enter and exit security check areas of airports). Additionally, the rational and motivation to combine the references Hiramatsu and Gray as applied in claim 1 apply to this claim.

Regarding Claim 8, 
		The combination of Hiramatsu and Gray further discloses further comprising a metal detector incorporated into a surface of the screening system.  (Gray, [0005], discloses conventional security systems rely on data individually recorded by each security device to evaluate the performance of the specific device.  For example, a metal detector with an embedded counter records and stores the number of people that metal detectors are attached security devices that may be placed on the surface). Additionally, the rational and motivation to combine the references Hiramatsu and Gray as applied in claim 1 apply to this claim.

Regarding Claim 9, 
		The combination of Hiramatsu and Gray further discloses wherein the metal detector is based on passive detection, to detect metal within the screening system while the metal is motionless.  (Gray, [0052], Fig. 5, discloses top perspective view of an automated passenger X-ray metal detector in one embodiment of the integrated carry-on cart and passenger screening station of the present invention; passenger screening using metal detector is performed when passenger is still standing). Additionally, the rational and motivation to combine the references Hiramatsu and Gray as applied in claim 1 apply to this claim.

Regarding Claim 10, 
The combination of Hiramatsu and Gray further discloses further comprising a plurality of metal detectors incorporated into a respective plurality of surfaces protruding from walls of the screening system. (Hiramatsu, Fig. 2 discloses wall mounted camera protruding from surface of wall). Additionally, the rational and motivation to combine the references Hiramatsu and Gray as applied in claim 1 apply to this claim.


Claim 11 recite method with steps corresponding to the system elements recited in Claim 1. Therefore, the recited steps of the system Claim 11 are mapped to the proposed combination in the same manner as the corresponding elements of Claims 1. Additionally, the rationale and motivation to combine the Hiramatsu and Gray references presented in rejection of Claim 1, apply to these claims.

Furthermore, the combination of Hiramatsu and Gray further discloses A method for screening a user, comprising: (Hiramatsu, [0005], discloses this application is a control 
system, comprising: a moving object configured to move in an area; and a control apparatus configured to control the moving object, the moving object comprising: a first processor configured to execute a first program; a first storage device configured to store the first program; a first interface configured to communicate to/from the control apparatus; a movement apparatus configured to move the moving object; and a first camera configured to photograph a human in the area, the first processor being configured to execute: determination processing of determining a face direction in which a face of the human is facing based on whether or not a face image of the human 
photographed by the first camera exists; and movement control processing of 
controlling the movement apparatus so that the moving object moves in accordance with path information transmitted from the control apparatus, the control apparatus comprising: a second processor configured to execute a second program; a second storage device configured to store the second program; a second interface configured 
and transmitted from the first interface, the path information for allowing the moving object to arrive at any one of a position within a predetermined range from the human and in a field of view of the human and a position within the 
predetermined range from the human and outside the field of view of the human; 
and transmission processing of transmitting the path information calculated by 
the calculation processing to the moving object; scanner cameras are mounted to screen users)

scanning, by a plurality of chamber scanners of a screening system, different respective portions of a user; (Gray, [0007],  [0063], [0066], the screening system of the present invention comprises a plurality of screening devices, including, but not limited to, metal detectors, X-ray imaging systems, baggage trace detectors, trace portals, personnel scanners, X-ray diffraction systems, CT systems, and personnel identification systems.  In one embodiment, the screening system of the present invention employs both a passenger metal detector system and a carry-on cart baggage scanning system.  Thus, both the passenger and their baggage may be screened efficiently.  In addition, the combinations of scanning sensors are used to screen portions of individual passengers)

aggregating outputs from the plurality of chamber scanners to image the user collectively as the user moves about; (Gray, [0073], discloses each screening device outputs from various screening and scanning devices is aggregated to estimate threat level). 

identifying whether the user is carrying an item that is to be divested; and obtaining, by a divestment scanner of the screening system, a detailed item characterization of the item divested from the user.  (Gray, [0066], discloses current security systems, the X-ray screening system can be a bottleneck relative to the entire screening system.  It takes a considerable amount of time for individuals to divest themselves of their personal belongings including shoes, coats, keys, and phones and to remove laptops from their cases for X-ray screening of these items.  This series of operations tends to happen serially with everyone waiting in line until they have access to the machine and it is their turn to divest.  This is followed by the need to reconcile the passenger items after screening that, again, creates delays in the check station flow; items to be divested are identified and processed through analysis systems sensors at check points at airport security systems). Additionally, the rational and motivation to combine the references Hiramatsu and Gray as applied in claim 1 apply to this claim.

Regarding Claim 12,
The combination of Hiramatsu and Gray further discloses extending a divestment tray system from the divestment scanner responsive to actuation of divestment handles to open a divestment door of the divestment scanner; receiving the item in the divestment tray system; retracting the divestment tray system responsive to closing the divestment door; scanning the item with the divestment scanner; identifying that the item is not prohibited;allowing the user to collect the item from the divestment scanner; and allowing the user to proceed carrying the item to a secure area.  (Gray, [0007],  [0063], [0066], the screening system of the present invention comprises a plurality of screening devices, including, but not limited to, metal detectors, X-ray imaging systems, baggage trace detectors, trace portals, personnel scanners, X-ray diffraction systems, CT systems, and personnel identification systems.  In one embodiment, the screening system of the present invention employs both a passenger metal detector system and a carry-on cart baggage scanning system.  Thus, both the passenger and their baggage may be screened efficiently.  In addition, the present invention optionally employs a method for integrating the information from the two detection sources, thus enabling a more accurate threat level determination; a method of restricting access to an area comprising the steps consisting of: a) providing a chamber having one or more first doors and one or more second doors; b) opening said first doors to allow a person entry to the chamber from an infeed area; c) sensing for contraband as the person enters the combinations of scanning sensors are used to screen portions of individual passengers). Additionally, the rational and motivation to combine the references Hiramatsu and Gray as applied in claim 1 apply to this claim.

Regarding Claim 13, 
		The combination of Hiramatsu and Gray further discloses preventing, via a divestment handle interlock, the divestment door from opening or closing until both divestment handles of the divestment door are actuated. (Gray, [0007],  [0063], [0066], the screening system of the present invention comprises a plurality of screening devices, including, but not limited to, metal detectors, X-ray imaging systems, baggage combinations of scanning sensors are used to screen portions of individual passengers). Additionally, the rational and motivation to combine the references Hiramatsu and Gray as applied in claim 1 apply to this claim.

Regarding Claim 14,
		The combination of Hiramatsu and Gray further discloses obtaining, via an optical trace detection system incorporated into the screening system, an optical scan to check for traces of explosives.  (Gray, [0102], discloses a trace portal may screen passengers.  Detection of certain trace materials, including, for example, explosives, contraband traces, or traces of materials that are not contraband but may be associated with contraband or other prohibited activities, such as gun oil, may be used to enhance the security level of the other systems; trace of explosives are detected). Additionally, the rational and motivation to combine the references Hiramatsu and Gray as applied in claim 1 apply to this claim.

Claim 15 recite system with elements corresponding to the system elements recited in Claim 1. Therefore, the recited elements of the system Claim 15 are mapped to the proposed combination in the same manner as the corresponding elements of Claim 1. Additionally, the rationale and motivation to combine the Hiramatsu and Gray references presented in rejection of Claim 1, apply to these claims.

Furthermore, the combination of Hiramatsu and Gray further discloses A screening system comprising: (Hiramatsu, [0005], discloses this application is a control 

photographed by the first camera exists; and movement control processing of 
controlling the movement apparatus so that the moving object moves in accordance with path information transmitted from the control apparatus, the control apparatus comprising: a second processor configured to execute a second program; a second storage device configured to store the second program; a second interface configured to communicate to/from the moving object; and a second camera configured to photograph the human and the moving object in the area, the second processor being configured to execute: detection processing of detecting a position of the human and a position of the moving object in the area based on an image of the area photographed by the second camera; calculation processing of calculating, based on the position of the human and the position of the moving object detected by the detection processing, and information on the face direction determined by the determination processing 
and transmitted from the first interface, the path information for allowing the moving object to arrive at any one of a position within a predetermined range from the human and in a field of view of the human and a position within the 

and transmission processing of transmitting the path information calculated by 
the calculation processing to the moving object; scanner cameras are mounted to screen users). 


a plurality of chamber scanners configured to scan corresponding users; (Gray, [0007],  [0063], [0066], the screening system of the present invention comprises a plurality of screening devices, including, but not limited to, metal detectors, X-ray imaging systems, baggage trace detectors, trace portals, personnel scanners, X-ray diffraction systems, CT systems, and personnel identification systems.  In one embodiment, the screening system of the present invention employs both a passenger metal detector system and a carry-on cart baggage scanning system.  Thus, both the passenger and their baggage may be screened efficiently.  In addition, the present invention optionally employs a method for integrating the information from the two detection sources, thus enabling a more accurate threat level determination; a method of restricting access to an area comprising the steps consisting of: a) providing a chamber having one or more first doors and one or more second doors; b) opening said first doors to allow a person entry to the chamber from an infeed area; c) sensing for contraband as the person enters the chamber; d) if no contraband was sensed during entry to the chamber, closing the first door and opening said second door to allow the person access to the protected area, but if contraband was sensed maintaining said second door closed and allowing the first doors to open to provide access from the chamber to the infeed area; and e) detecting combinations of scanning sensors are used to screen portions of individual passengers) and 
a plurality of divestment scanners configured to scan corresponding items divested from the corresponding users; (Gray, [0066], discloses current security systems, the X-ray screening system can be a bottleneck relative to the entire screening system.  It takes a considerable amount of time for individuals to divest themselves of their personal belongings including shoes, coats, keys, and phones and to remove laptops from their cases for X-ray screening of these items.  This series of operations tends to happen serially with everyone waiting in line until they have access to the machine and it is their turn to divest.  This is followed by the need to reconcile the passenger items after screening that, again, creates delays in the check station flow; items to be divested are identified and processed through analysis systems sensors at check points at airport security systems). 

combinations of scanning sensors are used to screen portions of individual passengers). Additionally, the rational and motivation to combine the references Hiramatsu and Gray as applied in claim 1 apply to this claim.

Claim 16 is are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu as modified by Gray, and further in view of Klein et al. (US Pub No. 20050193648). The teachings of Hiramatsu and Gray have been discussed previously. 

Regarding Claim 16, 
The combination of Hiramatsu and Gray does not explicitly disclose the screening system being configured to selectively direct the user based on the user indicating a preference to access a divestment scanner that includes a divestment tray system that extends to a height that is accessible by disabled persons. 
Klein discloses the screening system being configured to selectively direct the user based on the user indicating a preference to access a divestment scanner that tray slide is adjustable to the requirement of passengers). 
Hiramatsu and Gray discloses the claimed invention except for the divestment of items directed to plurality of chambers. Gray teaches that it is known to divest the items from individuals at security checks at various entry points. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hiramatsu and Gray that is directed to track motion of individuals within space for security applications by adjustable tray access systems as taught by Klein to improve accessibility for the disabled individuals. (Klein, [0003]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20070268145 A1
US 5694867 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661